Citation Nr: 0511008	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  97-30 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1942 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating determination of a 
regional office of the Department of Veterans Affairs (VA).  
The veteran testified before the undersigned Veterans Law 
Judge in August 1999.  In November 1999, the Board remanded 
this matter for further development.  In August 2003, the 
Board again remanded this matter for additional development.  

The veteran's representative has raised the issue of an 
increased evaluation for the veteran's service-connected 
prostatitis.  This issue is referred to the RO for 
appropriate action.


FINDING OF FACT

The positive evidence is in a state of relative equipoise 
with the negative evidence on the question of whether or not 
the veteran's prostate cancer is causally related to his 
service-connected prostatitis. 


CONCLUSION OF LAW

The veteran's prostate cancer is proximately due to his 
service-connected prostatitis.  38 U.S.C.A. § 1110, 5107 
(West 2002); 38 C.F.R. § 3.310 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is claiming service connection for prostate 
cancer both on the theory that it is causally related to 
radiation exposure during service, and on the basis that it 
is causally related to his service-connected prostatitis.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, 
for veteran's who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as malignant, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Service connection for a disease that is claimed to be 
attributable to radiation exposure during service can be 
established by three different methods.  See Ramey v. Brown, 
9 Vet. App. 40, 44 (1996), aff'd 120 F.3d 1239 (Fed. Cir. 
1997).  

First, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service."  See Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994); 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Secondly, in the absence of competent medical evidence 
linking a disability to service, there is a presumption for 
certain enumerated diseases without any requirement that it 
manifest to a specific degree, for those who meet the 
requirements of a radiation exposed veteran who engaged in 
radiation risk activity under 38 U.S.C.A. § 1112(c)(3) and 
38 C.F.R. § 3.309(d)(3).  

Thirdly, other "radiogenic" diseases, such as any form of 
cancer, listed under 38 C.F.R. § 3.311(b)(2), found 5 years 
or more (for most of the listed diseases) after service in an 
ionizing radiation exposed veteran may also be service 
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing exposure while in service 
or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  

Analysis

To begin with, the Board notes that there is no evidence 
suggesting that prostate cancer was first manifested during 
service or within one year of discharge from service, and it 
does not appear that the veteran contends as such. 

The veteran's main argument throughout the appeal is that he 
was exposed to radiation as part of his duties in Japan just 
after World War II.  A review of the record reveals that at 
the time of its November 1999 remand, the Board requested 
that the RO contact the appropriate service department and 
request all available information regarding the location and 
movements of the USS Dorchester APB 46 during the veteran's 
duty assignment to that ship.  Specifically, the service 
department was asked to describe in detail the proximity of 
that ship's movements to Hiroshima and Nagasaki during the 
period that the veteran was assigned to that ship.  The RO 
was also to request a dose estimate from the Department of 
Defense pursuant to 38 C.F.R. § 3.311(a)(2)(ii) and then 
refer the veteran's claim to the Under Secretary for Benefits 
for further consideration.

In response to the RO's request, the Defense Threat Reduction 
Agency (DTRA), in an April 2003 letter, indicated that the 
veteran was assigned to the USS Dorchester from June 9, 1945, 
to February 20, 1946.  It was noted that the USS Dorchester 
was at anchor in Sasebo, Japan, from October 8-13; Wakayama, 
Japan from October 15, 1945 to February 11, 1946; and Kobe 
Bay, Japan, from February 11, to March 4, 1946.  The DTRA 
indicated that Sasebo was approximately 180 miles from 
Hiroshima and 30 miles from Nagasaki.  It further noted that 
Wakayama was 175 miles from Hiroshima and 325 miles from 
Nagasaki.  DTRA also stated that Kobe was approximately 125 
miles from Hiroshima and 275 miles from Nagasaki.  It 
indicated that in summary, the available historical records 
did not document the veteran's presence with the American 
Occupation Forces of Hiroshima or Nagasaki as he was not 
found to be within 10 miles of the city limits of Hiroshima 
or Nagasaki as required by 38 C.F.R. § 3.309 (d)(3)(vi).  

In its August 2003 remand, the Board noted that in the 
November 1999 remand, it had been directed that a dose 
estimate be obtained and that the case be referred to the 
Under Secretary of Benefits for further consideration and 
that these actions had not been accomplished.  The Board 
indicated that a dose estimate should be requested from the 
Department of Defense pursuant to 38 C.F.R. 
§ 3.311(a)(2)(ii), and that the veteran's claim be referred 
to the Under Secretary for Benefits for appropriate review 
and consideration.  To date, it does not appear that any dose 
estimates have been requested.  

The Board further notes that recent studies, including a 
report from the National Research Council (NRC), have 
suggested the prior methodology used by the DOD for 
estimating radiation doses underestimates the upper bounds of 
such doses.

It would therefore appear that the case should be returned to 
the RO for compliance with the previous Board remands and in 
light of the NRC report regarding radiation estimates. 

However, the Board notes the most recent Board remand 
requested a medical opinion regarding the possible 
relationship between the veteran's prostate cancer and his 
service-connected prostatitis.  The RO duly requested such an 
opinion and duly asked the examiner to consider not only a 
causal relationship between the two disorders, but also 
aggravation by the service-connected prostatitis.  

In reviewing the May 2004 VA medical opinion, the Board is at 
once struck by its equivocal nature.  The examiner begins by 
stating that he cannot ascertain whether or not the prostate 
cancer is related to radiation exposure.  He then indicates 
that he is not sure if the prostate cancer is related to the 
prostatitis.  The examiner does refer to what he describes as 
a "general premise in medicine...that when there is evidence 
of chronic inflammation, there is rapid rate of cell change 
and cell turnover, and this could conceivable lead to 
development of malignant changes that otherwise would not 
have occurred."  However, the examiner then states that he 
cannot say it is more likely than not that the prostate 
cancer is directly related to the recurrent prostatitis.  The 
examiner then indicated that it was less likely than not, 
between 15 and 50%.  Although requested by the RO, the 
examiner did not give an opinion regarding aggravation.  

After considering the May 2004 opinion, the Board is unable 
to conclude that the opinion can be relied on to deny the 
veteran's claim, at least without clarification.  The Board 
points out that to prevail, the evidence only has to show 
that it is at least as likely as not (a 50% degree of 
probability) that the cancer is due to prostatitis.  Although 
one comment by the examiner placed the likelihood between 15 
and 50%, his earlier comment regarding what he referred to as 
a general premise in medicine appears to favor a causal 
relationship.  The Board notes that the veteran's prostatitis 
has been service-connected since the 1940's and the examiner 
described the prostatitis as recurrent.  It does not appear 
that the record includes any clear medical opinions on this 
question.  A June 2002 letter from Alan W. Fogle, M.D. is to 
the effect that it is possible that some type of radiation 
exposure during service may have contributed to the voiding 
symptoms associated with the prostate cancer.  However, Dr. 
Fogle also indicated that he was basing his opinion on 
information relayed by the veteran and that he had not seen 
the veteran prior to 1997.

With regard to further action to clarify the VA examiner's 
opinion, the Board notes that the RO did clearly ask the 
examiner to render an opinion, to include by way of 
aggravation.  The Board also notes that the case has already 
been remanded on two prior occasions.  The Board is therefore 
led to wonder whether any useful purpose would be served by 
again delaying appellate review for clarification of the 
medical evidence or for a revised radiation dose estimate.  
The record as it now stands, to include the VA examiner's 
opinion, is not of sufficient clarity to support a denial.  
There is also clearly not a firm medical opinion in the 
veteran's favor.  However, the general medical premise 
referred to by the VA examiner does seem to add some weight 
to the veteran's secondary service connection theory.  Under 
the circumstances of this case, the Board believes that the 
evidence as it stands is in a state of relative equipoise 
regarding the question of a causal relationship between the 
prostate cancer and the service-connected prostatitis.  In 
such a situation, the veteran prevails.  38 U.S.C.A. 
§ 5107(b).  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  However, there is no detriment to 
the veteran as a result of any failure to fully comply with 
VCAA in view of the fact that the full benefit sought by the 
veteran is being granted by this decision of the Board.  


ORDER

Entitlement to service connection for prostate cancer is 
warranted as proximately due to the veteran's service-
connected prostatitis.  The appeal is granted. 



                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


